DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application filed on 8/13/20 including claims 1-58.  Based on “Request for Restriction Requirement”  between two groups, Applicant  elected Group 1, with traverse, including claims 1-11. 21-30. 40-49.
Election/Restrictions
Applicant's election with traverse of Group 1, with traverse, including claims 1-11. 21-30. 40-49. in the reply filed on 11/15/2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden on the Examiner if Invention I and Invention II were considered together..  
This is not found persuasive because  the method in group1 versus group 11 is in opposite directions all limitations are different, as follows, In group 1, mobile device performs physical downlink control channel (PDCCH) monitoring based on the default wake-up configuration and whether the WUS was received during the WUS occasion. Further, default configuration includes a periodic channel state reference signal’ triggering a PDCCH switch or secondary signal .
IGroup 11 deals with method performed by Base station, wherein the determining whether to transmit the WUS to the UE during the WUS occasion based on the traffic load includes at least one of: determining not to transmit the WUS to the UE during the WUS occasion based on the traffic load being below a first threshold; or determining to transmit the WUS to the UE during the WUS occasion based on the traffic load being above a second threshold. wherein the transmitting the default wake-up configuration includes: transmitting, by the BS to the UE, the default wake-up configuration having an indication for the UE to operate, based on a timer, in the first default wake-up configuration or the second default wake-up configuration. (UE) performs 
The requirement is still deemed proper and is therefore made FINAL.
 Non-elected claims in group 11 be withdrawn/cancelled.
Claim Objections
Claims 7, 26 and 45  objected to because of the following informalities:  Claims 7, 26 and 45 includes limitations, which are already claimed in preceding claims. No additional values are added in these claims.   Appropriate correction is required. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1. 6-7, 21, 25-26 , 40 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Shrestha et al (US 20200229095 ) , henceforth, in view of ‘095 in view of Islam et al (US 20200037396 ), henceforth, ‘396.
For claims 1, 21 , 40, ‘095 discloses following limitations: 
A method of wireless communication, comprising: 
( ‘095: see abstract, A telecommunication network may operate to enable (Reads on Method)) Reads on methoda wake up signals (WUSs) within the telecommunication network. [0017] perform any one or more of the methodologies discussed herein. [0188]  methodologies discussed herein. The instructions 1450 may reside, 1410 (e.g., within the processor's cache memory), the memory/storage devices 1420, or any suitable combination thereof. )
receiving, by a user equipment (UE) from a base station (BS), a default wake-up configuration associated with a discontinuous reception (DRX) operation; 
(‘095: [0066] UE 101 may not need to acquire the system information for this reason and may use the
 stored or default parameters for paging or WUS. If/when UE 101 needs to acquire system information for this reason, UE 101 may use one or more of the following formulas to determine the system frame number (SFN) to acquire the system information and check whether WUS services are enabled. (See TABLE-US-00026 TABLE 24 WUS-Config Field Descriptions WUS-Config Field Descriptions freqLocation Frequency location of WUS ---the UE applies the (default) value of n1. timeOffsetDRX Minimum time gap in milliseconds from the end of the configured maximum duration of WUS to the first associated PO, [0109] Table 24 is an example of fields and/or information that may be included in the WUS-Config IE. TABLE-US-00026 TABLE 24 WUS-Config Field Descriptions WUS-Config Field Descriptions freqLocation Frequency location of WUS within paging narrowband for BL [0070] Thus, in the case of extended DRX cycles, UE 101 may wake up to check multiple POs (ranging from 1-X) POs within a PTW, where the suggested values of X are 1, 2, 3, and 4. This information regarding WUS applied to multiple POs within a PTW may be conveyed by RAN node 111 to UEs 101 and also to MME 121. To convey the information regarding how many POs within the PTW map to a single WUS, RAN node 111 may use signalling information in one or more IEs, such as the RadioResourceConfigCommonSIB-NB IE or the RadioResourceConfigCommon IE for efeMTC devices.)
monitoring, by the UE during a wake-up signal (WUS) occasion, for a WUS from the BS; 
(‘095: [0114] In some embodiments, RAN node 111 may send multiple WUS for multiple groups of UEs 101 within the same WUS occasion. For instance, a WUS may consists only of the WUS preamble, which may be a sequence with good correlation properties such as a Zadoff-Chu (ZC) sequence. Additionally, assume that groups of UEs monitoring a WUS occasion’---If only UEs 101 in WUSG1 are to be paged, RAN node 111 may transmit a combination of WUSG1 and GTS during the WUS occasion, and UEs 101 monitoring the WUS occasion may detect this signal and match it to their own group or to the GTS. When a particular UE 101 pertains to WUSG1

((‘095: see abstract, A UE may determine a paging occasion (PO) determine a maximum WUS duration, minimum offset, and start location of the WUS.. ‘095: fig. 6, steps 620, [0131] Process 600 may also include determining a WUS duration and an offset duration (block 620). For example, UE 101 may determine a maximum WUS duration, which may include a maximum duration for monitoring a channel for a WUS from RAN node 111)
performing, by the UE, physical downlink control channel (PDCCH) monitoring based on the default wake-
up configuration and whether the WUS was received from the BS during the WUS occasion.  
(‘095: [095] In some embodiments, the configuration, determination, scheduling, etc., of WUS occasions may be configured using a legacy (e.g., LTE) PO calculation. For example, the legacy PO calculation may be determined based on one or more legacy PF/PO formulas for UE 101. UE 101 may then derive the WUS occasion based on the legacy PO.---When a WUS indicates of paging or DL data, UE 101 may start monitoring the PDCCH (e.g., MPDCCH or NPDCCH) until the next radio frame. --Once the wake-up signal notification is received, (Reads on default wake-up notification / configuration because it is pre-determined option adopted by program when no alternative is specified .) UE 101 may wake up to read the (N/M) PDCCH and corresponding (N)PDSCH to read the paging message.)
‘396 discloses more cleary following limitation:
(‘396:, [0213], further comprising means for entering the ON state in response to detecting the WUS (Reads on wake-up configuration), and causing the monitoring means to monitor for a regular PDCCH and/or other signaling for a configured ON duration. --- further comprising means for receiving a UE specific DCI, the DCI indicating a WUS trigger and/or a start position of the configured ON duration ((Reads on default wake-up notification / configuration because it is pre-determined option adopted by program when no alternative is specified .)  for regular PDCCH monitoring, wherein CRC bits of the DCI are scrambled by C-RNTI or other RNTI, which can be configured by higher layers via NR MSI, NR RMSI, NR OSI, or RRC signaling, wherein the start position is indicated as an offset to a reference point, where the DRX cycle starts, a location/CORESET where the WUS is detected, or when the monitoring duration for WUS ends.)
It is obvious toa person of ordinary skill in the art before the effective date of invention to cobine the limitations of ‘396 with those of ‘095 for the advantage of power consumption.

For claim 21, ‘095 discloses in [0020] UEs to be able to receive the data to read on following limitation:
“A user equipment, comprising: a transceiver configured to:”
Rest of claims are the same as in claim 1.

For claim 40, ‘095 discloses in claim 46,  A non-transitory computer-readable medium having program 
code recorded thereon, the program code “A user equipment, comprising: 
“A non-transitory computer-readable medium having program code recorded thereon, the program code comprising: code:”
Rest of claims are the same as in claim 1.

For claims 6, 25 , 44, ‘095 in view of ‘396 discloses all limitations of subject matter, as applied to preceding claims 1,21 and 40 respectively .  ‘095 discloses following limitations:
wherein the receiving the default wake-up configuration includes: receiving, by the UE from the BS, the default wake-up configuration via at least one of radio resource control (RRC) signaling, PDCCH signaling, or media access control (MAC) control element (CE) signaling.  
(‘0114: UE 101 may recognize the WUSG1 from the WUS and wake up to monitor the PDCCH.)

For claims 7, 26 and 45, , ‘095 in view of ‘396 discloses all limitations of subject matter, as applied to preceding claims 1,21 and 40 respectively.’095 does not disclose following limitation, which is disclosed by ‘0396, as follows:
wherein the receiving the default wake-up configuration includes: receiving, by the UE from the BS, the WUS during the WUS occasion, the WUS including the default wake-up configuration.  
(‘396:, [0213], further comprising means for entering the ON state in response to detecting the WUS (Reads on wake-up configuration), and causing the monitoring means to monitor for a regular PDCCH and/or other signaling for a configured ON duration. --- further comprising means for receiving a UE specific DCI, the DCI indicating a WUS trigger and/or a start position of the configured ON duration ((Reads on default wake-up 
It is obvious toa person of ordinary skill in the art before the effective date of invention to cobine the limitations of ‘396 with those of ‘095 for the advantage of power consumption.

Claims 2, 4, 23 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over ‘095 in view of ‘396, further, in view of HWANG et al (US 20210377854) , henceforth, ‘854.
For claim 2, ‘095 in view of ‘396 discloses all limitations of subject matter, as applied to preceding claim 1, with the exception of following limitation, which is disclosed by ‘854, as follows:
wherein the determining whether the WUS was received from the BS during the WUS occasion includes: determining that the WUS was not received from the BS during the WUS occasion.  
 (‘854: [0153] (Option 2-1) an NB-IoT device may directly monitor a corresponding channel without the monitoring of a power saving signal (or WUS) in the occasion #N #(N+T) of an SFN (or HFN).
It is obvious to a person of ordinary skill in the art before the effective date of invention to combine the limitations of ‘854 with those of ‘095 in view of  ‘396 for the advantage of configuration information of a discontinuous receive cycle (DRX).

For claims 4, 23 and 42, ‘095 in view of ‘396 and ‘854 discloses all limitations of subject matter, as applied to preceding claims 1-2, 21 and 40-41 respectively , In addition, ‘’095 disclose following limitation, , as follows:
wherein the performing the PDCCH monitoring includes: actively performing PDCCH monitoring for a duration associated with the WUS occasion.   
(‘854: [0153] (Option 2-1) an NB-IoT device may directly monitor a corresponding channel without the monitoring of a power saving signal (or WUS) in the occasion #N #(N+T) of an SFN (or HFN).
.

Claims 3, 5, 22, 24, 41 and 4 3 are rejected under 35 U.S.C. 103 as being unpatentable over ‘095 in view of ‘396 and ‘854 , further, in view of Kwong et al (US 20220039012) , henceforth, ‘012.
For claims 3, 22 and 41, ‘095 in view of ‘396 and ‘854 discloses all limitations of subject matter, as applied to preceding claims 1-2, 21 and  40 respectively, with the exception of following limitation, which is disclosed by ‘012, as follows:
wherein the performing the PDCCH monitoring includes: skipping PDCCH monitoring for a duration associated with the WUS occasion.  
 (‘012: [0173]  When a UE receives a WUS before the start of an associated (expected) DRX ON period or 
some time before a PDCCH transmission occasion, the UE can identify which CORESET(s) within the (expected) DRX 
ON period the UE needs to monitor for PDCCH reception, and which CORESET(s) within the (expected) DRX 
ON period the UE can skip monitoring for PDCCH reception).
It is obvious to a person of ordinary skill in the art before the effective date of invention to combine the limitations of ‘012 with those of ‘095 in view of  ‘396 and ‘854  for the advantage of saving power.

For claims 5, 24 and 43, ‘095 in view of ‘396 and ‘854  and ‘012 discloses all limitations of subject matter, as applied to preceding claims 1-3, 21-22 and  40 -41 respectively.  ‘’095 does not disclose following limitation, which is disclosed by ‘396, as follows:
wherein the duration associated with the WUS occasion includes one or more DRX on-durations associated with the WUS occasion.  
 (‘095  [0114]  WUS occasion, and UEs 101 monitoring the WUS occasion may detect this signal and match it to their own group or to the GTS. When a particular UE 101 pertains to WUSG1, UE 101 may recognize the WUSG1 from the WUS and wake up to monitor the PDCCH..).

Allowable Subject Matter
Claims 8, 11, 27, 30 46 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As recited by claim8, 27 and 46; (Claims 9-10, 28-29 and 47-48 are dependent from claims 8, and 27)
wherein the receiving the default wake-up configuration includes: receiving, by the UE from the BS, the default wake-up configuration having an indication to operate in a first wake-up configuration or operate in a second wake-up configuration, the second wake-up configuration being different than the first wake-up configuration.  
As recited by claim 11, 30 and 49;
wherein the receiving the default wake-up configuration includes: receiving, by the UE from the BS, the default wake-up configuration having an indication for one or more of an aperiodic channel state reference signal (A-CSI-RS) triggering, a PDCCH monitoring reduction, a bandwidth part (BWP) switch, or a secondary cell (Scell) wake-up.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liao et al  (US 20200037247  ) discloses In an aspect of the disclosure, a method, a computer-readable medium, and an apparatus are provided. The apparatus may be a UE. The UE attempts to detect a wake-up signal transmitted from a base station and directed to the UE prior to an ON duration in a discontinuous reception (DRX) cycle in Radio Resource Control (RRC) connected mode. The UE refrains from monitoring a down link control channel during the ON duration when the wake-up signal does not trigger the UE to monitor a down link control channel in the ON duration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents /apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647